280 N.W.2d 46 (1979)
203 Neb. 663
STATE of Nebraska, Appellee,
v.
John F. KRETCHMAR, Appellant.
No. 41730.
Supreme Court of Nebraska.
June 12, 1979.
KRIVOSHA, Chief Justice.
On July 5, 1978, this court filed its opinion in the case of State v. Kretchmar, 201 Neb. 308, 267 N.W.2d 740, affirming the conviction of the defendant for possession of marijuana weighing more than 1 pound; possession of marijuana with intent to manufacture, distribute, deliver, or dispense; and possession of cocaine. Thereafter, the United States Supreme Court granted the defendant's petition for a writ of certiorari, and the case was duly filed with the Supreme Court.
While pending, the Supreme Court of the United States decided the case of Delaware v. Prouse, ___ U.S. ___, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979). The decision of the Supreme Court in the Prouse case has direct effect upon our decision in State v. Kretchmar, supra. The Supreme Court of the United States vacated and remanded for further consideration the instant case on the basis of its decision in the Prouse case.
*47 Accordingly, our opinion entered in the above-entitled matter on July 5, 1978, is now withdrawn, and the judgment of the trial court is reversed and the cause remanded with instructions to dismiss.
OPINION OF JULY 5, 1978, WITHDRAWN. JUDGMENT OF TRIAL COURT REVERSED AND REMANDED WITH INSTRUCTIONS TO DISMISS.